             EXHIBIT 1




Case 3:17-cv-00072-NKM-JCH Document 561-1 Filed 09/25/19 Page 1 of 4 Pageid#: 6593
   Radical Agenda S05E071 – Global Climate Psych
   Kaplan Hecker & Fink LLP
   September 24, 2019
   Transcript by TransPerfect

   [00:58:45]

   Reporter: Again, the question is, do the words that you say where you put a focus on race, do
   you bear any responsibility for these manifestations of bullets in our lives?

   CC: No. No. The people who bear the responsibility for this are Jews. The Jews caused this
   problem by making it impossible to discuss these things rationally. Okay. So you can't, you
   can't honestly discuss race in America without being censored and chased out of the financial
   system. Okay. Now, if you could talk about these things honestly, you could deal with this
   politically. And since you can't discuss it honestly, it can't be dealt with politically, and so the
   people who are calling for shootings win the fucking argument.

   Reporter: But you have never called for shootings?

   CC: No. I've literally never done that.

   Reporter: But you're accused of threatening Roberta Kaplan in this lawsuit.

   CC: Well if you read, if you read what they're saying is threats against Roberta Kaplan, you'll,
   you'll find yourself incapable of agreeing with the categorization of threats. Okay. I didn’t do
   that. Of course Roberta Kaplan accused me of threatening her. She's a fucking Jew, lying,
   asshole. That's what Roberta Kaplan does. Roberta Kaplan also says that gays have a
   constitutional right to marry and it's not true, right. So what Roberta Kaplan does is lie for a
   living and nobody should be surprised that I find myself the target of her dishonesty.

   Reporter: Okay. Um, but I guess—

   CC: But that's exactly what it is, right? So like I do not threaten Roberta Kaplan, Roberta
   Kaplan accuses me of threatening her, which kind of removes the incentive for not threatening
   Roberta Kaplan, right?

   Reporter: Okay. So like I guess you could quote, what I see quoted in the Daily Beast is, "after
   this stupid gay whore loses this fraudulent lawsuit, we're going to have a lot of f-ing fun with
   her."

   CC: Yeah.

   Reporter: And that's not a threat?

   CC: Well did you read, did you read my response to the motions?

   Reporter: Um, was it in what you sent me?

   CC: Yeah. That's the—the link I sent you is, is having somewhat fun with someone after the
   proceeding is hardly a threat. Okay. I'm, a, I'm a radio host. I talk shit about people. It's what I


                                                                                                          1
Case 3:17-cv-00072-NKM-JCH Document 561-1 Filed 09/25/19 Page 2 of 4 Pageid#: 6594
   Radical Agenda S05E071 – Global Climate Psych
   Kaplan Hecker & Fink LLP
   September 24, 2019
   Transcript by TransPerfect

   do for a living. Okay. All I had said was we're going to have fun with her as in I would be well-
   advised not to say everything I want to say about this asshole while I'm in the process of this
   legal proceeding. But according to, but according to Roberta Kaplan, every fucking mention that
   I make of somebody is a threat because the only reason I would mention somebody is to have
   somebody shoot them, which is patently ridiculous because there's absolutely zero evidence of
   that. There's absolutely nothing even remotely close to that. I talk about people all day, every
   day. This is what I do for a living is talk shit about people who put themselves in the news. And
   nobody goes out and shoots any of them.

   Reporter: Yeah. But then, but then when your lawyers, uh, left you—

   CC: Because I'm not paying them, right. So like—and, and by the way, and it's humorous,
   right. So like, you know, they had asked to pull out some time ago because like I hadn't paid
   them and I'm like, alright, I'll get you some money. Withdraw that fucking motion, right. And
   then this thing happens, and what happens is because she starts filing these fucking motions, it
   puts increased burdens on their time and they're trying to—they want $750 a month out of me
   while the Jews strangle me out of the financial system. So, you know, it becomes impossible for
   me to make that payment, and they've been—and, and they've been threatening to fucking pull
   out because I haven't paid. And then this happens and they're like, I can't be bothered with this
   shit, and then they pull out. And they're like, yeah, whatever, fucking he did this thing. It, it, it
   troubles us and so we're pulling out, right. Meanwhile, if you find—you know, if you look—
   again, I mentioned it in that response, but James Kolenich—go look at his interview with
   Cincinnati.com. You know, James Kolenich agrees with me, okay. Uh, you know, he's got a
   different style than I do, but he, he—absolutely. He's, he's as hostile to the Jews as I am, but
   nobody says that fucking—you know, but he's, but he's not a media personality, right. So, you
   know, it's the idea, the idea that they find what I do repugnant is patently ridiculous. Elmer
   Woodard, you know, they signed up for representing me while I was in Charlottesville on trial
   for fucking assaulting a Jew and I fucking—and I—and the only thing that stopped me from
   talking about them was repeated court orders, you know. And so, you know, and so Elmer
   Woodard is completely familiar with that, so is James Kolenich. They, they—I said in that
   response that nothing I said between the time that—between their prior motion to withdraw and
   this motion to withdraw is remotely as offensive as anything I had said prior, which is absolutely
   100% true and they know it. But because they're not being paid, understandably, they want out
   and they just piled on whatever they could, you know.

   Reporter: But as far as your message to convey to say the hate spewed—now I'm just making
   up words that I think are consistent with what I'm hearing from that side. The hate spewed by
   Mr. Cantwell is inspiring or otherwise somehow comforting or otherwise leading to these
   massacres of convenience.

   CC: Alright. So, so people—look, it would be more legitimate to say that the Communist
   terrorism that has been allowed to go on unmitigated in our society for the last two years is
   responsible for Connor Betts taking a hundred round drum to a bar, you know. But nobody is
   going to run with that narrative. Why? Because the Jews are fine with Connor Betts murdering
   fucking nine people. They don’t care if he kills his sister. That's okay with them, right. The


                                                                                                       2
Case 3:17-cv-00072-NKM-JCH Document 561-1 Filed 09/25/19 Page 3 of 4 Pageid#: 6595
   Radical Agenda S05E071 – Global Climate Psych
   Kaplan Hecker & Fink LLP
   September 24, 2019
   Transcript by TransPerfect

   Jews care about the political implications, about what I'm talking about, and so they make me out
   to be a murderous monster. But there's absolutely zero evidence for that. As a matter of fact, if,
   if, if Patrick Crusius had been listening to the Radical Agenda, he would not have done that.
   Okay. He would have, he would have heard me actively condemning these types of things
   because—and not even for any moral reason. I just don’t think they're in our interest. Okay.
   These are propaganda victories for my enemies. I don’t appreciate it. I tell people specifically
   not to do that. And so that is intentionally obfuscated by the Jewish press because the Jewish
   press doesn’t want me talking about Jewish influence. Does that make sense?

   Reporter: I don’t know. I mean it's, it's, it's—what point do you most want out there about any
   relationship between criticism of ethnicity of, of what you see as an immigration overrun and
   violence?

   CC: Well if, if you—if, if we can't have these discussions honestly, they will devolve into
   violence. There's no preventing that.

   Reporter: Can you, can you say that again because there's a little bit of—

   CC: If, if we, if we can't have these discussions openly and honestly, then violence will ensue.
   I'm trying to have these discussions openly and honestly. I do a live, uncensored open phones
   talk show. Anybody can talk to me in public. I'm trying to talk. They're saying the time for talk
   is over, right. And so if we decide—you know, every, every episode of Radical Agenda, I play
   an audio clip. My intro music contains a clip from a guy named Jordan Peterson. When he says,
   "You know what you call people you can't talk to? Enemies. And if we want to divide our
   society into armed camps of enmity, then all we have to do is keep doing what we're doing."
   That's part of the intro music for the Radical Agenda. And I play that for a reason. I do a live
   uncensored open phones talk show. Anybody who wants to talk to me, can. The Jews decided
   that the time for talk is over. And so while I'm saying we got to talk and the Jews are saying, no
   talking, the accelerationists win the argument and people go out shooting.

   Reporter: Okay. I think that's all I got.

   CC: Okay. If you have any follow-ups you feel free, feel free to get in touch.

   Reporter: Okay. And are you in, are you in New Hampshire again?

   CC: Yeah.

   Reporter: Okay. Cool. Alright. Nice talking with you.

   CC: You're welcome.

   [01:07:20]




                                                                                                    3
Case 3:17-cv-00072-NKM-JCH Document 561-1 Filed 09/25/19 Page 4 of 4 Pageid#: 6596
